


110 HR 1058 IH: Hope Plus Scholarship Act of

U.S. House of Representatives
2007-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1058
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2007
			Mr. Paul (for himself
			 and Mr. McCotter) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  Hope Scholarship Credit to be used for elementary and secondary
		  expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Hope Plus Scholarship Act of
			 2007.
		2.Hope Scholarship
			 Credit available for elementary and secondary educational expenses
			(a)In
			 generalSubsection (f) of section 25A of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(3)Special rule for
				Hope Scholarship CreditIn the case of the Hope Scholarship
				Credit, the term qualified tuition and related expenses shall
				include qualified elementary and secondary education expenses
				(as defined in section 530(b)(4)); except that—
						(A)such term shall
				include a contribution or gift to the school (other than the home school) at
				which dependents of the taxpayer are attending, and
						(B)the term
				school shall include a home
				school.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
